981 F.2d 1251
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert Dale PUCKETT, Plaintiff-Appellant,v.SOCIAL SECURITY OFFICE OF DISABILITY AND INTERNAL OPERATION,Defendant-Appellee.
No. 92-1952.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 15, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, Senior District Judge.  (CA-92-314-R)
Robert Dale Puckett, Appellant Pro Se.
Robert William Jaspen, Office of the United States Attorney, Richmond, Virginia;  Karen Jean Aviles, Health and Human Services, Baltimore, Maryland, for Appellee.
E.D.Va.
Affirmed.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
In this lawsuit, Robert Dale Puckett sought judicial review of the Secretary's determination that Puckett received an overpayment of social security benefits.  The district court dismissed the action on res judicata grounds and for failure to exhaust administrative remedies.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Puckett v. Social Security Office of Disability and Internal Operation, No. CA-92-314-R (E.D. Va.  Aug. 6, 1992).  We deny Puckett's motion to remand to the district court.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED